UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7877


MARCUS LAVERN TURNER,

                  Petitioner - Appellant,

          v.

KEITH WHITENER,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:11-cv-01107-LPA)


Submitted:   April 28, 2015                     Decided:    May 20, 2015


Before KEENAN and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce Tracy Cunningham, Jr., LAW OFFICE OF BRUCE T. CUNNINGHAM,
JR., Southern Pines, North Carolina, for Appellant.    Clarence
Joe DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Lavern Turner seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate      of    appealability.             See    28     U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent     “a    substantial      showing      of     the   denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Turner    has      not    made   the   requisite        showing.         Accordingly,

although we grant Turner’s motion to amend, we deny leave to

proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                            2
materials   before   this   Court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3